DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with a voice mail message by Mr. Nathan Smith on 5/17/2021
The application has been amended as follows: 
Amendments to the Specification, page 7, paragraph 0022

[0022] Certain features of valve prostheses, delivery devices, actuation handles, other devices, systems, and methods which can be implemented with the valve prostheses, delivery devices, actuation handles, other devices, systems, and methods discussed in the present disclosure, can implement features of and/or be used in combination with other features of valve prostheses, delivery devices, actuation handles, other devices, systems, and methods described for example in (U.S Application No.US2019/0133756_(Docket No.: 122271-5044),entitled HEART VALVE PROSTHESIS, filed on January 4, 2019, by Ji Zhang, Brandon G. Walsh, Cheng Yong Yang, Jinhua Zhu, and Dennis Michael McMahon, and in (U.S Application No. US 2019/0133757(Docket No.: 122271-5048), entitled PROSTHETICHEART VALVE DELIVERY SYSTEM, filed on January 4, 2019, by Ji Zhang, Brandon G. Walsh, and Cheng Yong Yang, the entirety of each of which is incorporated herein by reference.

Claims 10-16 and 24 are now cancelled.
Claims 1-9 and 21-23 are allowed.
Claim 21, line 5, “the plurality of major peak portion; “ was replaced by - - the plurality of major peak portion configured to allow access to and prevent obstruction to the ostia of the patient; - - 
This notice of allowance is responsive to applicant’s amendment filed on 2/26/21.  The amendment and remarks, pages 6-10, filed therein has overcome the rejection of independent claim 1 under 35 U.S.C 102(a)(1) by Levi et al .  Therefore, the rejections of the claims have been withdrawn.
The following is an examiner’s statement of reasons for allowance: Claim 1 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a support frame has a minor peak portion disposed longitudinally intermediate a bottom edge and a plurality of major  peak portions configured to allow access to and prevent obstruction to the ostia 
Claim 21 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including at least one minor peak portion disposed longitudinally intermediate a bottom edge and a plurality of major peak portions configured to allow access to and prevent obstruction to the ostia of the patient; and a membrane attached to a support frame, wherein membrane fabric of the membrane is woven and comprises fibers extending in a warp direction and a weft direction that are oriented transverse relative to each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699.  The examiner can normally be reached on Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771